19-24085-shl   Doc 3   Filed 11/29/19   Entered 11/29/19 12:57:55   Main Document
                                        Pg 1 of 9
19-24085-shl   Doc 3   Filed 11/29/19   Entered 11/29/19 12:57:55   Main Document
                                        Pg 2 of 9
19-24085-shl   Doc 3   Filed 11/29/19   Entered 11/29/19 12:57:55   Main Document
                                        Pg 3 of 9
19-24085-shl   Doc 3   Filed 11/29/19   Entered 11/29/19 12:57:55   Main Document
                                        Pg 4 of 9
19-24085-shl   Doc 3   Filed 11/29/19   Entered 11/29/19 12:57:55   Main Document
                                        Pg 5 of 9
19-24085-shl   Doc 3   Filed 11/29/19   Entered 11/29/19 12:57:55   Main Document
                                        Pg 6 of 9
19-24085-shl   Doc 3   Filed 11/29/19   Entered 11/29/19 12:57:55   Main Document
                                        Pg 7 of 9
19-24085-shl   Doc 3   Filed 11/29/19   Entered 11/29/19 12:57:55   Main Document
                                        Pg 8 of 9
19-24085-shl   Doc 3   Filed 11/29/19   Entered 11/29/19 12:57:55   Main Document
                                        Pg 9 of 9
